IN THE
TENTH COURT OF APPEALS










 

No. 10-04-00210-CR
 
William Fletcher Rosser, III,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 

From the 1st District Court
Jasper County, Texas
Trial Court # 9755-JD
 

MEMORANDUM  Opinion

 




      Appellant appeals his conviction for
aggravated sexual assault of a child.  See Tex. Penal Code Ann. § 22.021(a)(1)(B)(ii)-(iii), (2)(B)
(Vernon 2003).  We will affirm.
      In his first issue, Appellant contends
that the trial court erred in overruling Appellant’s hearsay objection to the
victim’s oral recorded statement.  Appellant argues only that the evidence was
not admissible under Texas Code of Criminal Procedure Article 38.071, which
makes the testimony of certain child victims admissible.  See Tex. Code Crim. Proc. Ann. art. 38.071
(Vernon Supp. 2004-2005).  The State correctly argues that the evidence was
admissible, without regard to Article 38.071, under the outcry rule.  See
id. art. 38.072 (Vernon Supp. 2004-2005).  We overrule Appellant’s first
issue.
      In his second issue, Appellant contends
that the trial court erred in overruling Appellant’s objection to testimony of
a nurse who examined the victim.  Appellant’s claim on appeal, namely that the
witness was not qualified to give expert testimony on the witness’s credibility,
does not comport with his trial objection to speculation.  Thus Appellant has
preserved nothing for review.  See Tex.
R. App. P. 33.1(a); Resendiz v. State, 112 S.W.3d 541, 547 (Tex.
Crim. App. 2003), cert. denied, 541 U.S. 1032 (2004); Ibarra v.
State, 11 S.W.3d 189, 197 (Tex. Crim. App. 1999).  We overrule Appellant’s
second issue.
      Having overruled Appellant’s issues, we
affirm the judgment.  
TOM GRAY
Chief
Justice
Before Chief Justice Gray,
      Justice Vance, and
      Justice
Reyna
      (Justice
Vance concurring with note)*
Affirmed
Memorandum
opinion delivered and filed June 1, 2005
Do
not publish
[CRPM]
  *  “(Justice Vance concurs.  I believe that we
owe it to the litigants, the higher courts, the Bench and Bar, and the public
generally to provide more of the facts and our analysis in memorandum opinions,
particularly when it takes the State 25 pages to explain the trial court’s
ruling that the statement was not admissible under the outcry statute .)”


ors” which the TYC could address.  These findings are
well supported by the record.  Thus, the juvenile court did not abuse its
discretion in placing A.G. with the TYC.  A.G.’s sole issue is overruled.


Having overruled the sole issue on appeal, the
juvenile court's disposition order is affirmed.
 
 
FELIPE REYNA
Justice
Before Chief Justice
Gray,
Justice
Vance, and
Justice
Reyna
Affirmed
Opinion delivered and
filed July 5, 2007
[CV06]